DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "said closed end" in line 8.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 12, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. US Patent Application Publication 2016/0206482.  

As to claim 1, Nishikawa teaches an absorbent core 10 comprising: 
a front portion 22; 
a back portion 23; 

a middle portion 12 positioned between the front portion 22 and the back portion 23 (Figure 2A; paragraph 0055); 

and a longitudinal axis y extending along a length of the core (Figure 2A) and crossing the front 22, middle 12 and back portions 23, 

the absorbent core 115 having a width extending perpendicular to the length  (Figures 8 and 9) and a perimeter comprising at least two opposing ends 119 (Figure 8, paragraph 077) and at least two opposing sides 119 (Figure 8; paragraphs 0077) positioned between the ends (102, 103) characterized in that the absorbent core 115 comprises one or more channels 126 having a first shape when the absorbent core 115 is in dry state and, a second shape when the absorbent core is in wet state and in that the first and second shapes are different and in that the absorbent core 115 – where Nishikawa teaches the absorbent polymer particles may be imparted features that cause the structure to change from a first configuration when wetted, specifically where the defining channels may have a first configuration when dry as shown in 15A and a second configuration when wetted as shown in 15B (paragraphs 0093-0094). 

Nishikawa does not specifically teach a single substantially interconnected channel.  However,  Nishikawa teaches various configurations for the channels including transverse channels 129 that may be above or below channels 126.  Nishikawa further teaches the channels 126 may be connected by secondary transverse channels 129 (paragraph 0091), which would provide a single substantially interconnected channel.   

Nishikawa does not specifically teach a single channel in a dry state becoming a plurality of distinct channels when wet.  However, Nishikawa does teach the channels may reduce in size or disappear upon wetting. Nishikawa teaches one or more sublengths proximate the ends of the channels are changeable/releasable upon wetting.   Nishikawa further teaches the changing channel structure may be combined with permanent channel structures of any desired configuration (paragraph 0094).  Nishikawa teaches a portion of the channels may be permanent and a portion of the channels may be temporary or releasable and the temporary portions of the channels may be disposed between the lateral axis and the lower edge; and the ends of the channels are changeable/releasable upon wetting (paragraph 0095). Based on the teaching of Nishikawa, it would be obvious to provide the claimed structure where the attached ends would be releasable creating distinct channels as claimed. 

As to claim 2, the first and second shapes are visually discernible and arranged to provide a visual and/or tactile indication that the core is saturated with exudates (paragraphs 0091-0093). 
As to claims 12, 13, and 22, Nishikawa teaches the article 10 being selected from disposable diapers or diaper pants; disposable incontinence diapers or diaper pants; sanitary napkins; and panty liners: and wherein the one or more channels 126 in the core remain visible both before and alter use of the article and having a first shape when the absorbent core 115 is in dry state and a second shape when the absorbent core is in wet state, the first and second shapes being different (paragraph 0093-0095; Figures 15A, 15B).  Nishikawa incorporates by reference (paragraph 0097) Ehrnsperger et al. US 2014/0163501 who teaches the channels become visible at least through the topsheet and/or backsheet wen the absorbent article if fully loaded with a fluid (Ehrnsperger paragraph 0095).

Claims 3-6, 8-11, 16, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa as applied to claim 1 above in view of Onishi et al. USPN 7666174.
As to claims 3 and 5, Nishikawa teaches longitudinally extended but curved channels 126 may also serve as hinge structures in the absorbent structure which may help enable the absorbent structure to flex longitudinally and thereby conform to the wearer’s anatomy along the transverse direction in the crotch region (paragraph 0080). Furthermore, Nishikawa teaches the transverse channels 129 may serve as transverse hinge structures that can enable the absorbent structure to flex laterally and thereby conform to the wearer’s anatomy along the longitudinal direction as it wraps around and beneath the wearer’s lower torso between the legs from front to back (paragraph 0089).  Nishikawa teaches various shapes and configurations for the channels 126, 129 (paragraphs 0079-0080; Figures 8-11E). However, Nishikawa does not specifically teach a U-bend shaped channel.  Onishi teaches a disposable diaper having a U-shaped channel 14,15, 16,19 (Figures 1, 4 and 7, claim 13) for the benefit of  containing fluids and prevent fluids from flowing to the front and rear waist region as well as to the sides of the article (col. 6, lines 10-12).  It would have been obvious to one having ordinary skill in the art to provide a u-shaped channel in Nishikawa for the benefits taught in Onishi.  The interconnected channel 19 of Onishi forms a shape having a closed end in the form of a U-bend, wherein the closed end 14 is positioned proximal to the back portion 7 of the absorbent core 4 (Onishi Figure 1). 
As to claim 4, Nishikawa/Onishi teaches the interconnected channel forms a shape having an open end in the form of two diverging ends or a funnel-shape – where Nishikawa teaches diverging ends of the channels (Figures 11B-11D; paragraphs 0074,0081); wherein the open end is positioned proximal to the front portion (Onishi Figure 1) of the absorbent core and distal from the closed end – where the open end 16 of the U-shaped channel is near front end 5 in Onishi. As to claim 6, Nishikawa/Onishi teaches the connecting channel portion 14 extends substantially along the width of the core, forming a closed end shape within a surface of the core along a plane parallel to the longitudinal axis (Onishi Figure 1; col. 3, lines 50-59), and positioned opposite to an open end shape formed by non-connected first and second terminal positions 15,16 of the interconnected channel 14,15,16,19 of the first and second channel portions 15 respectively, the non-connected first and second terminal positions 15 being distal to each other and proximal to the first and second sides 17 of the core 4 respectively (Figure 1 Onishi; col. 3, lines 45-65). As to claim 8, Nishikawa/Onishi teaches an absorbent core 115 according to claim 3 comprising at least one core wrap substrate 116, 116’ enclosing one or more absorbent materials therein (Nishikawa Figure 16D; paragraph 0075), preferably the absorbent material being selected from the group consisting of super absorbent polymers, cellulosic fibers, and combinations thereof (paragraphs 0099-0100, 0103) and wherein a top layer 116’ of the core wrap is adhered to a bottom layer 116 of the core wrap to form the interconnected channel 126 (Nishikawa Figure 15A). As to claims 9 and 20, Nishikawa/Onishi teaches the adhered top and bottom layers of the core wrap 16,16’ have a first bond in at least two distinct regions of the channel 126 and a second bond in at least one other region of the channel 126 - at the end regions.  Nishikawa teaches a portion of the channels may be permanent and a portion of the channels may be temporary or releasable and the temporary portions of the channels may be disposed between the lateral axis and the lower edge; and the ends of the channels are changeable/releasable upon wetting (paragraph 0095). Based on the teaching of Nishikawa, it would be obvious to provide the claimed structure where the attached ends at the transverse channels connecting the at least two distinct regions, are arranged to break upon liquid saturation and/or expansion of the absorbent material whilst the first bond is arranged to remain intact upon liquid saturation and/or expansion of the absorbent material.
As to claim 10, Nishikawa/Onishi teaches a portion of the channels may be permanent and a portion of the channels may be temporary or releasable and the temporary portions of the channels may be disposed between the lateral axis and the lower edge; and the ends of the channels are changeable/releasable upon wetting (paragraph 0095). Based on the teaching of Nishikawa, it would be obvious to provide the claimed structure where the attached ends would be releasable creating distinct channels as claimed.  Furthermore, Nishikawa incorporates by reference (paragraph 0097) Ehrnsperger et al. US 2014/0163501 who teaches the channels become visible at least through the topsheet and/or backsheet wen the absorbent article if fully loaded with a fluid (Ehrnsperger paragraph 0095). 
As to claim 11, Nishikawa/Onishi teaches the interconnected channel 14,15,16,19 comprises a U-bend proximal to a back end of an absorbent article (Onishi Figure 1) and first/second terminal ends 15 proximal to a front end 5 of the absorbent article, when in dry state.  Nishikawa/Onishi does not specifically teach when in wet state, the channel is separated into a plurality of distinct channel free of the U-bend.  However, Nishikawa/Onishi teaches a portion of the channels may be permanent and a portion of the channels may be temporary or releasable and the temporary portions of the channels may be disposed between the lateral axis and the lower edge; and the ends of the channels are changeable/releasable upon wetting (paragraph 0095). Based on the teaching of Nishikawa, it would be obvious to provide the claimed structure where the attached ends would be releasable creating distinct channels as claimed.  As to claim 16, Nishikawa/Onishi teaches the first and second channel portions diverge away from the longitudinal axis at least along a portion of the interconnecting channel - where Nishikawa teaches diverging ends of the channels away from the longitudinal axis, (Figures 11B-11D; paragraphs 0074,0081), which would be away from the u-bend or closed portion of the channel.

As to claim 17, the terminal positions 127, 182 face away from each other such to form a funnel-shaped gap therebetween – where Nishikawa teaches the boundaries (terminal ends) may be angled or curved (paragraph 0074, Figures 11B-11D). As to claim 21, Nishikawa/Onishi teaches in dry state, the interconnected channel 126 comprises the first/second terminal ends 127,128 arranged in diverging relationship to form an open and/or funnel shaped end - where Nishikawa teaches the boundaries (terminal ends) may be angled or curved (paragraph 0074, Figures 11B-11D). The terminal ends being oppositely disposed from a closed end formed by the U-bend – as discussed in the rejection of claims 3 and 4 above. 


Allowable Subject Matter
Claims 7, 18, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  Claims 7, 18, and 19 require a shorter distance between channel portions proximal the back portion of the absorbent core, which constitutes the closed end, as compared to the distance between channels toward the front of the core, which constitutes the open end of the channel.  While Nishikawa/Onishi teach various configurations of the channels neither teach alone or in combination the second distance between channels proximal the back portion of the core has a shorter distance between channels as compared to the first distance between channels toward the front portion of the core.  Claims 18 and 19 depend from claim 7.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781